Breese, J. No argument can sustain this judgment and verdict. The agreement of the parties to try all the cases pending against the plaintiff in error, by one and the same jury, did not remove the necessity of swearing the jury in each case and making a separate entry of record of each case. There were six cases pending, of the same character — selling spirituous liquors without a license — each indictment containing two counts only. The jury were sworn to try but one case, or one of the indictments, and they “find the defendant guilty on seventeen counts of the indictment and not guilty on the eighteenth count,” and judgment was entered accordingly. This is absurd. The finding should have been on each indictment as under the agreement, or on the counts thereof, and separate judgments entered on each. The judgment is reversed. Judgment reversed.